PER CURIAM:
Calvin L. Smith appeals the district court’s order dismissing his complaint against the Commissioner of Social Security for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Astrue, No. 4:11-cv-00168-RBS-FBS (E.D.Va. Dec. 30, 2011). We also deny Smith’s motion to expedite and motion for oral argument, as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.